Exhibit 10.3

 

JAGUAR HEALTH, INC.

NEW EMPLOYEE INDUCEMENT GRANT PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

The Participant has been granted the number of Restricted Stock Units set forth
below (the “RSUs”) pursuant to the Jaguar Health, Inc. New Employee Inducement
Grant Plan  (the “Plan”), as follows:

 

Participant:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Number of Restricted Stock Units:

 

 

 

 

 

Vested Shares:

 

Subject to your continued status as a Service provider through each of the
applicable vesting dates, the RSUs shall become vested, in whole or in part, in
accordance with the terms of the Plan, the Award Agreement, this Notice of Grant
and the following schedule:

 

 

 

 

 

[Insert Vesting Schedule

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Plan.

 

Upon any other termination of Participant’s Service, if the vesting conditions
described in the Vested Shares section above are not achieved by the date
indicated, the portion of this Restricted Stock Unit Award subject to said
vesting conditions will terminate and Participant’s right to the shares will be
forfeited.

 

By signing below, the Participant agrees that the Company, its directors,
officers and shareholders shall not be held liable for any tax, penalty,
interest or cost incurred by the Participant as a result of such determination
by the IRS.  The Participant is urged to consult with his or her own tax advisor
regarding the tax consequences of the RSUs, including the application of
Section 409A.

 

By their signatures below, the Company and the Participant agree that the RSUs
are governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Unit Agreement, both of which are attached to and made a part
of this document.  The Participant acknowledges receipt of copies of the Plan
and the Restricted Stock Unit Agreement, represents that the Participant has
read and is familiar with their provisions, and hereby accepts the RSUs subject
to all of their terms and conditions.

 

JAGUAR HEALTH, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

Date

Address:

 

 

 

 

Address

 

 

 

 

ATTACHMENTS:   Jaguar Health, Inc. New Employee Inducement Grant Plan, as
amended to the Date of Grant; Restricted Stock Unit Agreement

 

--------------------------------------------------------------------------------



 

JAGUAR HEALTH, INC.

NEW EMPLOYEE INDUCEMENT GRANT PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Jaguar Health, Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock
Unit Agreement (the “Agreement”) is attached a number of Restricted Stock Units
(the “RSUs”) pursuant to the terms and conditions set forth in the Grant Notice
and this Agreement.  The RSUs have been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Jaguar Health, Inc. New
Employee Inducement Grant Plan (the “Plan”), as amended to the Date of Grant,
the provisions of which are incorporated herein by reference.  By signing the
Grant Notice, the Participant: (a) acknowledges receipt of, and represents that
the Participant has read and is familiar with the terms and conditions of, the
Grant Notice, this Agreement and the Plan, (b) accepts the RSUs subject to all
of the terms and conditions of the Grant Notice, this Agreement and the Plan,
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Grant Notice,
this Agreement or the Plan.

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                               Definitions.  Unless otherwise defined herein,
capitalized terms shall have the meanings assigned to such terms in the Grant
Notice or the Plan.

 

1.2                               Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

2.                                      ADMINISTRATION.

 

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the RSUs shall be determined by the Board. 
All such determinations by the Board shall be final, binding and conclusive upon
all persons having an interest in the RSUs, unless fraudulent or made in bad
faith.  Any and all actions, decisions and determinations taken or made by the
Board in the exercise of its discretion pursuant to the Plan or the RSUs or
other agreement thereunder (other than determining questions of interpretation
pursuant to the preceding sentence) shall be final, binding and conclusive upon
all persons having an interest in the RSUs.  Any Officer shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, or election which is the responsibility of or which is allocated to
the Company herein, provided the Officer has apparent authority with respect to
such matter, right, obligation, or election.

 

3.                                      VESTING.

 

Subject to the limitations contained herein, the RSUs shall vest as provided in
the Grant Notice, provided that vesting shall cease upon the termination of the
Participant’s Service.  Any RSUs that have not vested shall be forfeited upon
termination of Service.

 

--------------------------------------------------------------------------------



 

4.                                      DIVIDENDS.

 

The Participant shall not receive any payment or other adjustment in the number
of RSUs for dividends or other distributions that may be made in respect of the
shares of Stock to which the RSUs relate.

 

5.                                      DISTRIBUTION OF SHARES OF STOCK.

 

The Company will deliver to the Participant a number of shares of Stock equal to
the number of vested shares of Stock subject to the RSUs on the vesting date or
dates provided in the Grant Notice; provided, however, that the shares of Stock
subject to the RSUs that vest on or prior to the execution of the Grant Notice
shall be delivered as soon as practicable following the date of execution of the
Grant Notice; and provided further, however, that in the event that the Company
determines that the Participant is subject to its policy regarding insider
trading of the Company’s stock and any shares of Stock subject to the RSUs are
scheduled to be delivered on a day (the “Original Distribution Date”) that does
not occur during an applicable “window period,” as determined by the Company in
accordance with such policy, then such shares shall not be delivered on such
Original Distribution Date and shall instead be delivered as soon as practicable
within the next applicable “window period” pursuant to such policy.

 

6.                                      NUMBER OF SHARES.

 

The number of RSUs may be adjusted from time to time for capitalization
adjustments, as provided in Section 4.3 of the Plan.

 

7.                                      SECURITIES LAW COMPLIANCE.

 

The Participant may not be issued any shares of Stock pursuant to the RSUs
unless the shares of Stock are either (i) then registered under the Securities
Act or (ii) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act.  The RSUs must also comply
with other applicable laws and regulations governing the RSUs, and the
Participant shall not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

 

8.                                      EXECUTION OF DOCUMENTS.

 

The Participant hereby acknowledges and agrees that the manner selected by the
Company to indicate the Participant’s consent to the Grant Notice is also deemed
to be execution of the Grant Notice and of this Agreement.  The Participant
further agree that such manner of indicating consent may be relied upon as the
Participant’s signature for establishing execution of any documents to be
executed in the future in connection with the RSUs.  This Agreement shall be
deemed to be signed by the Company and the Participant upon the respective
signing by the Company and the Participant of the Grant Notice to which it is
attached.

 

9.                                      RSUS NOT A SERVICE CONTRACT.

 

The RSUs are not an employment or service contract, and nothing in the RSUs
shall be deemed to create in any way whatsoever any obligation on the
Participant to continue in the service of the Company or Participating Company,
or on the part of the Company or Participating Company to continue such
service.  In addition, nothing in the RSUs shall obligate the Company or
Participating Companies, their respective stockholders, boards of directors,
Officers or Employees to continue any relationship that the Participant might
have as an Employee for the Company or Participating Company.

 

--------------------------------------------------------------------------------



 

10.                               UNSECURED OBLIGATION.

 

The RSUs are unfunded, and as a holder of vested number of RSUs, the Participant
shall be considered an unsecured creditor of the Company with respect to the
Company’s obligation, if any, to issue shares of Stock pursuant to Section 5 of
this Agreement.

 

11.                               TAX WITHHOLDING.

 

11.1                        In General.  At the time this Agreement is executed,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the grant or
vesting of the RSUs or the issuance of Stock in settlement thereof.  The Company
shall have no obligation to deliver Stock until the tax obligations of the
Company have been satisfied by the Participant.

 

11.2                        Withholding in Securities.  The Company may, in its
discretion, permit or require the Participant to satisfy all or any portion of
the tax obligations by deducting from the shares of Stock otherwise deliverable
to the Participant in settlement of the RSUs a number of shares of Stock having
a fair market value, as determined by the Company as of the date on which the
tax obligations arise, not in excess of the amount of such tax obligations
determined by the applicable withholding rates.  In the event that the Company
determines that the tax obligations will not be satisfied by the method
described above, the Participant authorizes the designated plan administrator or
any successor plan administrator, to sell a number of shares of Stock otherwise
deliverable to the Participant in settlement of the RSUs, which the Company
determines is sufficient to generate an amount that meets the tax obligations
plus additional shares of Stock, as necessary to account for rounding and market
fluctuation, and to pay such tax withholding amounts to the Company.  The shares
of Stock may be sold as part of a block trade with other Participants of the
Plan in which all Participants receive an average price.  Any adverse
consequences to the Participant resulting from the procedure permitted under
this Section 11.2, including, without limitation, tax consequences, shall be the
sole responsibility of the Participant.

 

11.3                        Consultation.  The Participant hereby acknowledges
that he or she understands that the Participant may suffer adverse tax
consequences as a result of participation in the Plan.  The Participant hereby
represents that the Participant has consulted with tax consultants in connection
with the Award and that the Participant is not relying on the Company for any
tax advice.

 

11.4                        Beneficial Ownership of Shares; Certificate
Registration.  The Participant hereby authorizes the Company, in its sole
discretion, to deposit for the benefit of the Participant with any broker with
which the Participant has an account relationship of which the Company has
notice any or all shares acquired by the Participant pursuant to the settlement
of the RSUs.  Except as provided by the preceding sentence, a certificate for
the shares pursuant to the RSUs shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

 

12.                               NONTRANSFERABILITY OF THE RSUS.

 

The RSUs and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) in
any manner otherwise than by will or by the laws of descent or distribution,
shall not be subject to sale under execution, attachment, levy or similar
process and may be exercised during the lifetime of the Participant only by the
Participant.  The terms of the Plan and the Award Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Participant.

 

--------------------------------------------------------------------------------



 

13.                               RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

 

The Participant shall have no rights as a stockholder with respect to any shares
related to the RSUs until the date of issuance of the shares pursuant to the
RSUs (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company).  If the Participant is an
Employee, the Participant understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Participant, the Participant’s employment is “at will” and is
for no specified term.  Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of a Participating Company or
interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service as an Employee at any time.

 

14.                               MISCELLANEOUS PROVISIONS.

 

14.1                        Termination or Amendment.  The Board may terminate
or amend the Plan or the RSUs at any time.

 

14.2                        Compliance with Section 409A.  The Company intends
that income realized by the Participant pursuant to the Plan and this Agreement
will not be subject to taxation under Section 409A of the Code.  The provisions
of the Plan and this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code.  The
Company, in its reasonable discretion, may amend (including retroactively) the
Plan and this Agreement in order to conform to the applicable requirements of
Section 409A of the Code, including amendments to facilitate the Participant’s
ability to avoid taxation under Section 409A of the Code.  However, the
preceding provisions shall not be construed as a guarantee by the Company of any
particular tax result for income realized by the Participant pursuant to the
Plan or this Agreement.  In any event, and except for the responsibilities of
the Company set forth in Section 11, no Participating Company shall be
responsible for the payment of any applicable taxes on income realized by the
Participant pursuant to the Plan or this Agreement.

 

14.3                        Fractional Shares.  The Company shall not be
required to issue fractional shares upon the settlement of the RSUs.

 

14.4                        Further Instruments.  The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

 

14.5                        Binding Effect.  Subject to the restrictions on
transfer set forth herein, this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

14.6                        Delivery of Documents and Notices.  The Company may,
in its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company..

 

14.7                        Integrated Agreement.  The Grant Notice, this
Agreement and the Plan, together with any employment or other agreement with the
Participant and a Participating Company referring to the RSUs, shall constitute
the entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or

 

--------------------------------------------------------------------------------



 

therein, the provisions of the Grant Notice, this Agreement and the Plan shall
survive any vesting of the RSUs and shall remain in full force and effect.

 

14.8                        Applicable Law.  This Agreement shall be governed by
the laws of the State of California as such laws are applied to agreements
between California residents entered into and to be performed entirely within
the State of California.

 

14.9                        Counterparts.  The Grant Notice may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------